The Family Court properly denied the mother’s objections to the Support Magistrate’s order dated April 9, 2008, denying the mother’s motion to vacate a money judgment dated January 23, 2002, entered upon her default in appearing, since the motion was not properly docketed (see 22 NYCRR 205.7 [d]). The Family Court properly gave the mother leave to refile the motion to vacate the judgment under the correct docket number (see 22 NYCRR 205.7 [b]).
The Family Court properly denied, as untimely, the mother’s objections to the Support Magistrate’s order dated July 11, 2008, because the objections were not filed within 35 days of the *948court’s mailing of that order (see Matter of Hodges v Hodges, 40 AD3d 639 [2007]; Matter of Herman v Herman, 11 AD3d 536 [2004]; Family Ct Act § 439 [e]). Skelos, J.E, Balkin, Leventhal and Lott, JJ., concur.